Citation Nr: 1125070	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-25 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include bi-polar disorder and cyclothymic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Appellant's period of active duty service was from September 2004 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  During the pendency of this appeal, the Appellant requested that his claims file be transferred to the RO in San Diego, California.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In December 2007, the Appellant submitted a claim of entitlement to service connection for a psychiatric disorder, to include bi-polar disorder and cyclothymic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim cannot be limited only to the listed diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim).  Due to the character of the Appellant's discharge from active duty service, his December 2007 claim was administratively denied in May 2008.  Thereafter, the Appellant perfected an appeal.  This claim has been certified to the Board for appellate review.

In his July 2009 substantive appeal, the Appellant requested a videoconference hearing before the Board.  In December 2010, the Appellant was sent a letter 

notifying him that he had been scheduled for a videoconference hearing before the Board in February 2011.  This notification letter was sent to an Oklahoma address.  The Appellant failed to appear for the Board hearing.

In March 2011, the Appellant submitted a letter wherein he indicated that he did not receive the December 2010 notification letter because he had move to a California address.  The Appellant requested that his claims file be transferred to the San Diego, California RO.  He also submitted a motion for a new videohearing before the Board.  Because the Appellant demonstrated good cause for failing to appear for the February 2011 hearing, the Board granted the Appellant's motion.  As such, a remand is warranted.

The Appellant is reminded that, while VA has a duty to assist claimants in obtaining information relevant to their claims, there is a corresponding duty on the part of claimants to cooperate with VA in developing these claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist claimants in developing claims, rather than a duty on the part of VA to develop the entire claim with the claimant performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Moreover, the claimant, alone, is responsible to keep the RO informed of his current address, and to report any change of address in a timely manner.  If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Accordingly, the case is remanded for the following actions:

The claims file and jurisdiction of the Appellant's appeal must be transferred to the San Diego, California RO.  The RO must place the Appellant's name on the docket for a hearing before the Board at the RO, according to the date of his July 2009 request for such 

a hearing.  If the Appellant no longer desires a hearing before the Board in this matter, he must notify the RO promptly.  See 38 C.F.R. § 20.702 (e)(2010).

No action is required by the Appellant until he receives further notice; however, he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

